                                                                              p      1    L      E     Iril
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Richmond Division                   F      MAR l 9 20eD

                                                                               CLERK, U.S. DISTRICT COimT
DEWAYNE ANTHONY MINOR,                                                               RICHMOND, VA      '

       Petitioner,

V.                                                                   Civil Action No. 3:19CV531

WARDEN, SUSSEX I STATE PRISON,

       Respondent.

                                 MEMORANDUM OPINION

       Dewayne Anthony Minor, a Virginia state prisoner proceeding pro se, brings this petition
pursuant to 28 U.S.C. § 2254 ("§ 2254 Petition," EOF No. 1)' challenging his convictions in the
Circuit Court for the City ofRichmond, Virginia ("Circuit Court"). Respondent moves todismiss,
inter alia, on the ground that the one-year statute oflimitations governing federal habeas petitions
bars the §2254 Petition. Minor has responded. (EOF No. 14.) For the reasons set forth below,
the Motion to Dismiss (ECF No. 6) will be GRANTED.

                                 I. PROCEDURAL HISTORY

       Following a jury trial. Minor was convicted of one count of abduction, one count of
robbery, and two counts of use of a firearm in the commission of a felony. (See ECF No. 8-1,
at 1; see also ECF No. 8-2, at 1.) The Circuit Court sentenced Minor to a total ofthirty-five years
of incarceration. (ECF No. 8-1, at 2.)

       Minor appealed. (See ECF No. 8-2, at 1.) On March 30, 2017, the Court ofAppeals of
Virginia denied Minor's petition for appeal. (Id) Minor pursued a further appeal to the Supreme


' The Court employs the pagination assigned to the parties' submissions by the CM/ECF docketing
system. The Court corrects the capitalization, punctuation, italicization, and spelling in the
quotations from Minor'ssubmissions.
